
	
		II
		111th CONGRESS
		1st Session
		S. 953
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2009
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for the establishment of programs and
		  activities to increase influenza vaccination rates through the provision of
		  free vaccines.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Seasonal Influenza and Pandemic
			 Preparation Act of 2009.
		2.Free influenza
			 vaccine program
			(a)EstablishmentThe
			 Secretary shall establish a national voluntary influenza vaccination program
			 for adults and children under which any individual may receive an influenza
			 vaccine at no cost at any federally qualified health center, public or private
			 hospital, physician office, clinic, or other entity determined appropriate by
			 the Secretary.
			(b)Participating
			 entities
				(1)ReimbursementAn
			 entity described in subsection (a) that elects to provide vaccines to
			 individuals through the program shall be reimbursed for the costs of
			 administering such vaccines by the Secretary at the rate determined by the
			 Secretary for such vaccine for purposes of title XIX of the Social Security Act
			 (42 U.S.C. 1396 et seq.), or at such higher rate, including cost-based
			 reimbursement, as determined appropriate by the Secretary. Such reimbursement
			 may include the costs of practice expenses or other costs associated with the
			 administration of the influenza vaccine.
				(2)Limitation on
			 chargesAn entity participating in the program shall not charge a
			 co-payment or apply any other cost-sharing requirements associated with the
			 administration of influenza vaccines, including any co-payment or other
			 cost-sharing for the visit associated with the administration of such
			 vaccine.
				(3)Voluntary
			 participationParticipation by an entity in the program shall be
			 voluntary.
				(c)Public-private
			 partnerships
				(1)GrantsThe
			 Secretary shall award grants to State and local health departments, public
			 hospitals, federally qualified health centers, and other entities to facilitate
			 the establishment of influenza vaccination programs in partnership with private
			 entities, including retail outlets, pharmacies, faith-based organizations,
			 private employers, and others as determined appropriate by the
			 Secretary.
				(2)Limitation on
			 chargesAny influenza vaccination provided to an individual under
			 a grant under this subsection shall be at no cost to the individual.
				(3)ReimbursementAn
			 entity participating in a program under a grant under this subsection may
			 request reimbursement from the Secretary under the program under subsection (a)
			 in addition to the amounts received under the grant.
				(4)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this subsection, $500,000,000 for fiscal year 2010, and such sums as
			 may be necessary for each fiscal year thereafter.
				(d)School
			 partnerships
				(1)Grants to
			 public entities
					(A)In
			 generalThe Secretary shall award grants to local health
			 departments, public hospitals, federally qualified health centers, and other
			 entities to facilitate the development of influenza vaccination programs for
			 students and families of students in partnership with local primary and
			 secondary educational institutions (including private institutions and Head
			 Start programs).
					(B)Limitation on
			 chargesAny influenza vaccination provided to an individual under
			 a grant under this subsection shall be at no cost to the individual.
					(2)Grants to
			 schoolsThe Secretary shall award grants to elementary and
			 secondary schools to facilitate the development of a voluntary influenza
			 vaccination program.
				(3)Limitation on
			 chargesAny influenza vaccination provided to an individual under
			 this subsection shall be at no cost to the individual.
				(4)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this subsection, $150,000,000 for fiscal year 2010, and such sums as
			 may be necessary for each fiscal year thereafter.
				(e)Immunization
			 plansThe Secretary, under the programs under titles XVIII, XIX,
			 and XXI of the Social Security Act, shall develop an immunization plan with
			 immunization target numbers for the respective populations served under the
			 program under each such title. The Secretary shall provide bonus payments to
			 eligible health care providers and other entities who meet immunization targets
			 established by the Secretary in such plans.
			3.Public
			 outreach
			(a)In
			 generalThe Director of the Centers for Disease Control and
			 Prevention shall establish and implement a national public affairs campaign, to
			 be carried out through radio, television, print, and other media and methods
			 determined appropriate by the Secretary, to increase influenza immunization
			 rates.
			(b)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section, $15,000,000 for fiscal year 2010, and such sums as may
			 be necessary for each fiscal year thereafter.
			4.DefinitionsIn this Act:
			(1)ProgramThe
			 term program means the national voluntary influenza vaccination
			 program established under section 2(a).
			(2)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			
